Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Applicant’s election without traverse of group I, claims 1-11 in the reply filed on 11/30/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann et al. (U.S Pub. No. 20160120212).
Regarding claim 1, Heidtmann discloses a system comprising: 
a cradle (by reference sign 20 fig. 1); a tray assembly (by reference sign 70, fig. 1) that removably couples to the cradle, the tray assembly having a plurality of holes (by reference sign 72, fig. 1); a plurality of supports that extend from the tray assembly at positions on the tray assembly that correspond to positions of the holes in the tray assembly, the supports being sized and dimensioned to hold paper tubes (by reference sign 28, fig. 1); and a vibrator (by reference sign 32, figs. 1-2) that vibrates the tray assembly coupled to the cradle to distribute loose material placed on the tray assembly through the holes in the tray assembly and fill the 
Regarding claim 2, Heidtmann discloses the cradle has a plurality of walls, and the tray assembly removably couples to the cradle at a position that is laterally, longitudinally, and vertically between the plurality of walls (see figs. 1-2).  
Regarding claim 3, Heidtmann discloses the system further comprising a gap cover (by reference 74, figs. 1-2), the cradle having a plurality of walls, the tray assembly removably coupling to the cradle at a position that is laterally, longitudinally, and vertically between the plurality of walls, and the gap cover extending from a wall in the plurality of walls across a perimeter of the tray assembly to a position that is aligned with a position on the tray assembly in a dimension that is transverse to a direction in which the gap cover extends across the perimeter of the tray assembly.  
Regarding claims 4-5, Heidtmann discloses upper and lower assembly that are removable and are align with each other (see figs. 1 and 4); Heidtmann does not expressly discloses a second tray couples to the first tray.  However, it would have been obvious to one of ordinary skill in the art to also have an upper tray and a lower tray similar to the upper and lower assembly wherein, the plurality of holes comprising a plurality of first holes disposed in the first tray and a plurality of second holes disposed in the second tray, and the plurality of first holes being at positions in the first tray that correspond to positions of the plurality of second holes in the second tray (Also  see In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 6, Heidtmann discloses the plurality of supports comprises a plurality of funnels that fluidly couple the holes to the paper tubes held by the supports to guide the loose material into the paper tubes (figs. 4-5).  

Regarding claim 8, Heidtmann discloses the supports removably hang from the holes (reference sign 72) in the tray assembly (see fig. 4).  
Regarding claim 9, Heidtmann discloses the cradle has a floor, the cradle being sized and dimensioned to maintain a space between an entirety of the paper tubes held by the supports and the floor with the tray assembly coupled to the cradle and with the vibrator vibrating the tray assembly (fig. 4 and [0087]).  
Regarding claim 10, Heidtmann discloses a station that has a tray support and a floor, the tray assembly removably coupling to the station with a portion of the tray assembly contacting a portion of the tray support, and a distance between the floor and the portion of the tray support being less than a distance between the portion of the tray assembly and a bottom end portion of the paper tubes held by the supports to raise the paper tubes relative to the portion of the tray assembly [0087].  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann et al. (U.S Pub. No. 20160120212) in view of Budny et al. (U.S Pub. No. 20080190074)
Regarding claim 11, Heidtmann does not expressly discloses an alignment member.  Budny suggest a station and an alignment member, a first portion of the tray assembly removably coupling to the station with the alignment member aligning the first portion of the tray assembly with the station, and the alignment member separating a second portion of the tray assembly from the first portion of the tray assembly [0038].  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHU H NGUYEN/Examiner, Art Unit 1747